THE COURT
stated to the jury, that even if the circumstance of the parties residing in different countries, was not of itself sufficient to repel a presumption of payment, and particularly at so great a distance as in this case, still, the acknowledgment by the defendant, was certainly sufficient. In common cases, twenty years creates a presumption of payment, if no' interest has been paid in the mean time. If a shorter period is relied upon, the presumption should be fortified by circumstances; but in this case, the circumstances were all the other way, and repelled the presumption.
As to the claim of interest, it was the opinion of THE COURT, that nothing beyond the penalty could be recovered; but as the plaintiff’s counsel appeared very confident that the law was otherwise, and had been so considered and acted upon in the courts of this state, THE COURT left it to the jury to find interest, in the name of damages, with a view to the discussion of the point, on a motion for a new trial. But THE COURT stated, that if more could be given, the damages were in the discretion of the jury, who were not bound by the rule of the contract, and that, therefore, they might give less than twelve percent.
The jury found one thousand dollars debt, and three hundred and sixty-two dollars damages.